Case 3:20-cv-00098-REP Document 183 Filed 04/20/20 Page 1 of 4 PageID# 3892



                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION

                                                   )
STEVES AND SONS, INC.,                             )
                                                   )
                       Plaintiff,                  )
                                                   )      Civil Action No. 3:20-cv-000098
v.                                                 )
                                                   )
JELD-WEN, INC.,                                    )
                                                   )
                       Defendant.                  )
                                                   )


        STEVES AND SONS, INC.’S MEMORANDUM IN SUPPORT OF
MOTION TO FILE ITS OPPOSITION TO MOTION TO DISMISS COUNTS ONE AND
       TWO OF STEVES AND SONS, INC.’S AMENDED COMPLAINT
            FOR FAILURE TO STATE A CLAIM UNDER SEAL

       Plaintiff Steves and Sons, Inc. (“Steves”), pursuant to Rule 5 of the Local Civil Rules,

respectfully moves the Court for an order sealing portions of its Opposition to Motion to Dismiss

Counts One and Two of Steves and Sons, Inc.’s Amended Complaint for Failure to State a

Claim. In support of this motion, Steves states:

       Local Rule 5(C), Section 1 -- Non-confidential description of the material filed under
       seal.

       The material to be filed under seal consists of non-public information related to Steves’

customers, which Steves regards as commercially sensitive, as well as of statements in the

Opposition referencing this information.

       Local Rule 5(c), Sections 2 and 3 -- A statement why sealing is necessary, references
       to governing case law, analysis of the appropriate standard, and a description of
       how that standard has been satisfied.

       Sealing of the information and statements regarding the information is necessary because

it is non-public data that Steves regards as commercially sensitive.
Case 3:20-cv-00098-REP Document 183 Filed 04/20/20 Page 2 of 4 PageID# 3893



       Documents should be sealed when a party’s interest in keeping the information contained

therein confidential outweighs the right of public access to judicial documents. See, e.g., Stone

v. Univ. of Maryland Med. Sys. Corp., 855 F.2d 178 (4th Cir. 1988); Ashcraft v. Conoco, Inc.,

218 F.3d 288, 302 (4th Cir. 2000). The United States Court of Appeals for the Fourth Circuit has

directed that district courts should consider the following factors when determining whether to

exercise their discretion to seal documents: (1) “whether the records are sought for improper

purposes, such as promoting public scandals or unfairly gaining a business advantage;” (2)

“whether release would enhance the public’s understanding of an important historical event;

and” (3) “whether the public has already had access to the information contained in the records.”

Va. Dept. of State Police v. Wash. Post, 386 F.3d 567, 575 (4th Cir. 2004).

       Here, there could be an “unfair business advantage” gained by any party who had access

to Steves’ confidential information, which Steves regards as commercially sensitive. This is

particularly true of Steves’ competitors, including Defendant JELD-WEN. Additionally, the

public has never had access to the information at issue and it is routinely kept in confidence in

the ordinary course of business. These are appropriate grounds for sealing.

       Local Rule 5(c), Section 4 – Statement as to the period of time the party seeks to
       have the matter maintained under seal.

       Steves requests that the portions of the Opposition requested to be filed under seal should

remain under seal indefinitely in the absence of a court ruling that the material is not

confidential.

       The Opposition sought to be filed under seal is being filed electronically with the Court

contemporaneously herewith, as required by Local Civil Rule 5. A redacted version of the

Opposition is being publicly filed.




                                                  2
Case 3:20-cv-00098-REP Document 183 Filed 04/20/20 Page 3 of 4 PageID# 3894



Dated: April 20, 2020

                                  Respectfully submitted,

                                  STEVES AND SONS, INC.

                                  By:    /s/Lewis F. Powell III
                                  Lewis F. Powell III (VSB No. 18266)
                                  Michael Shebelskie (VSB No. 27459)
                                  Maya M. Eckstein (VSB No. 41413)
                                  HUNTON ANDREWS KURTH LLP
                                  Riverfront Plaza, East Tower
                                  951 East Byrd Street
                                  Richmond, Virginia 23219-4074
                                  Telephone: (804) 788-8200
                                  Facsimile: (804) 788-8218
                                  lpowell@hunton.com
                                  mshebelskie@hunton.com
                                  meckstein@hunton.com

                                  Glenn D. Pomerantz
                                  Kyle W. Mach
                                  Emily Curran-Huberty
                                  MUNGER, TOLLES & OLSON LLP
                                  355 S. Grand Avenue, 50th Floor
                                  Los Angeles, CA 90071
                                  Telephone: (213) 683-9132
                                  Facsimile: (213) 683-5161

                                  Marvin G. Pipkin
                                  Kortney Kloppe-Orton
                                  PIPKIN LAW
                                  10001 Reunion Place, Suite 6400
                                  San Antonio, TX 78216
                                  Telephone: (210) 731-6495
                                  Facsimile:     (210) 293-2139
                                  Attorneys for Plaintiff




                                     3
Case 3:20-cv-00098-REP Document 183 Filed 04/20/20 Page 4 of 4 PageID# 3895



                                    CERTIFICATE OF SERVICE

       I hereby certify that on April 20, 2020, I caused a copy of the foregoing to be

electronically filed using the CM/ECF system, which will send notification to counsel of record

of such filing by operation of the Court’s electronic system. Parties may access this filing via the

Court’s electronic system.


                                              By /s/Lewis F. Powell III
                                                    Lewis F. Powell III




                                                 4
